DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/25/2022.

Priority
This application is a 371 of PCT/EP2018/074581 filed 09/12/2018 which claims priority to foreign document Germany 10 2017 218 352.7 filed 10/13/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505) and Kruedener et al. (U.S. Publication 2017/0037668).
In reference to claim 12, Atsmon discloses a portable apparatus for reducing simulator-sickness-induced impairments when using electronic smartglasses in a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD is sitting, to orient the HMD to the vehicle.  Atsmon discloses the vehicle comprising a console with a “receptacle” of sorts.  Atsmon discloses the HMD in the form of “glasses” worn by a user.  Note, the Examiner points out that the limitations, “reducing simulator sickness-induced impairments” solely occur within the preamble of the claim without any further connection to any of the limitation within the body of the claim.  Thus, the limitation is not being considered.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising:
an enclosure (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer program that is installed for example on a mobile device such as a smartphone and/or tablet or as part of computing devices of the vehicle.  Note, it is clear therefore that in any of these configurations, the system of Atsmon at least inherently comprises an “enclosure.”) having a variable width region, adjustable by a user relative to at least one dimension of the receptacle while the enclosure is stationary, to resist removal of the portable apparatus from the receptacle; and
a data output configured to transmit movement data characterizing movement of the vehicle to the electronic smartglasses (see paragraphs 57-59 and Figure 2 wherein Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle.  Atsmon discloses the sensors to gather vehicle information such as the current vehicle speed, for example.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means.).
Although Atsmon discloses the HMD as glasses worn by a user utilized in a vehicle, the vehicle shown in at least Figure 3 to comprise of a “receptacle” of sorts in the vehicle’s console, Atsmon does not explicitly disclose the HMD enclosure comprising a variable width region, adjustable by a user relative to at last one dimension of the receptacle while the enclosure is stationary to resist removal of the HMD from the receptacle.  Kruedener et al. discloses a device for dampening movement particularly for use in furniture movement parts (see paragraphs 2-3).  Kruedener et al. discloses one embodiment of the device comprising a damper with a spring device which exerts a compression force in the direction of a deployed initial position on a tappet, the tappet deployable and retractable via a plunger on a predefined movement path on a housing (see paragraphs 15, 49, 54 and Figures 7-8).  Kruedener et al. discloses the movement path being rectilinear or along a curved path such as an arc comprising “stops” to limit deployable and retractable extents (see paragraph 15).  Note, it is clear that the tappet, damper and plunger with spring device of Kruedener et al. provides “variable width” to the means upon which it is mounted (e.g. furniture part in Kruedener et al.).  Further one of ordinary skill in the art would realize that, via a squeezing action of the spring-loaded plunger, allows for manual or 
In reference to claim 13, Atsmon and Kruedener et al. disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).
In reference to claims 14-15, Atsmon and Kruedener et al. disclose all of the claim limitations as applied to claim 13 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).  Further from at least Figure 2, it is clear that the sensor data is received by analysis and calculation module thus, the Examiner interprets the module, which again is part of a mobile computing device, to at least inherently comprise of a “data input.”
In reference to claim 16, Atsmon and Kruedener et al. disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505), Krueger (U.S. Publication 2011/0282130) and further in view of Kruedener et al. (U.S. Publication 2017/0037668).
In reference to claim 22, Atsmon discloses a display system for a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD is sitting, to orient the HMD to the vehicle.  Atsmon discloses the vehicle comprising a console with a “receptacle” of sorts.), comprising:
at least one set of electronic smartglasses configured to display at least one of a virtual reality and an augmented reality, including contents corresponding to movement of the vehicle based on movement data (see paragraphs 10, 57-59, 76 and Figures 2-3 wherein Atsmon discloses the HMD in the form of “glasses” worn by a user.  Atsmon discloses presenting data on the HMD and adjusting the data based upon such movement data.  Atsmon discloses for example, a location of a virtual object may be moved by an amount based on the differences between the apparent position of the object and the current vehicle and the HMD device motion.) ; and
a portable apparatus, configured to reduce simulator-sickness-induced symptoms of a user of the electronic smartglasses in the vehicle, by transmitting the movement data to the electronic smartglasses (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer program that is installed for example on a mobile device such as a smartphone and/or tablet or as part of computing devices of the vehicle.  Atsmon discloses the movement of the vehicle the portable apparatus having an enclosure with a variable width region, adjustable by a user relative to at least one dimension of the receptacle while the enclosure is stationary, to resist removal of the portable apparatus from the receptacle.
Atsmon does not however explicitly disclose reducing sickness induced symptoms of a user of the glasses in the vehicle.  Krueger discloses systems and methods for avoiding problems associated with compromise or human performance or loss of control due to vertigo, motion sickness and spatial disorientation (see paragraph 2).  Krueger discloses one embodiment wherein sensors feed crew member data into an electronics or avionics computer system in an aircraft (see paragraphs 43-44).  Krueger discloses the crew members wearing head mounted displays or eyewear displays (see paragraph 43 and Figure 1).  Krueger discloses creating and modifying symbology of cues provided to a user to prevent, avoid and ameliorate spatial disorientation and motion sickness (see paragraph 66).  Krueger further discloses an alternate embodiment directed towards reducing such sickness in vehicular travel (see paragraph 116).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the prevention and reduction of spatial disorientation techniques of Krueger with the HMD mobile apparatus computing techniques of Atsmon in order to improve the usage of head-mounted or eyewear-type displays in motion sensory provocative environments to further avoid problems associated with compromised human performance or even loss of user control (See paragraph 21 of Krueger).  Although Atsmon discloses the HMD as glasses worn by a user utilized in a vehicle, the vehicle shown in at least Figure 3 to comprise of a “receptacle” of sorts 

In reference to claim 25, Atsmon, Krueger and Kruedener et al. disclose all of the claim limitations as applied to claim 22 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 12/09/21, with respect to the 35 USC 112 rejection of claims 17-18 and 26-27 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn. 
Applicant’s arguments, see pages 7-10 of Applicant’s Remarks, filed 12/09/21, with respect to the rejection(s) of claim(s) 12-18 and 22-27 under 35 USC 103 in view of Atsmon and Bivens or Atsmon, Krueger and Bivens et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atsmon and Kruedener et al. or Atsmon, Krueger and Kruedener et al..

Allowable Subject Matter
Claims 17-21 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/2/22